Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 11/4/2021, claim 1 is cancelled and claims 2-16 are newly added.
Claims 2-16 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/339512, now abandoned, filed on 4/4/2019, which is the National Stage Application of PCT/EP2017/075040, filed on 10/3/2017.  The instant application claims foreign priority to GB 1616838.7 filed on 10/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in 16/339512 on 4/4/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 8/18/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of ameliorating or lessening the symptoms of interstitial cystitis, does not reasonably provide enablement for a method of treatment, including prevention/prophylaxis/eradication, of interstitial cystitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method of treating interstitial cystitis by administering a composition comprising crosslinked hyaluronic acid particles.	Relative skill of those in the art:   The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the concepts of treatment, which as defined on p. 13 of the specification is, “Additionally, the terms "treatment" or "treating" refers to an intervention (e.g. the administration of an agent to a subject) which prevents or delays the onset or progression of a disease or reduces (or eradicates) its incidence within a treated population. In this case, the term treatment is used synonymously with the term "prophylaxis".” The term “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Tertiary prevention is most relevant as used in the context of the instant invention.  Thus, the intent of the claimed method, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would include that which reduces the occurrence of, or eliminates, interstitial cystitis. 
Amount of guidance/Existence of working examples:  
The instant specification provides a general description of methods of treatment, including prevention, in the definition section on p. 13. However, there are no working examples that show results that the claimed composition is effective at eliminating interstitial cystitis, commensurate with the full scope of the claim. Indeed, there are only two working examples where HA particles dispersed in an HA matrix are used: Example 5 and 10. All other examples either administer just HA particles or vaguely state administering “HA gels”, where it is unclear if these gels do or do not contain HA particles. Examples 5 and 10 do show that HA particles dispersed in HA matrix are effective to ameliorate or lessen the symptoms of interstitial cystitis, by promoting in vitro production of native GAGs.	Quantity of experimentation:  One of  skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed HA particle/HA matrix compositions to both healthy individuals and individuals having interstitial cystitis, to determine if the claimed compositions can be used in the fully claimed scope to treat, including prevent/eliminate/eradicate, the condition.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, and the lack of working examples, one of  skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites, “…about 1: to 2:1.” which renders the claim indefinite because the first term in the range is incomplete. Thus, the range limits cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites preventing diseases outside the scope of those conditions treated in base claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (EP 1837347 A1, 2007, IDS), in view of Anastassiades et al. (US 2014/0274941, PTO-892).
Klaus discloses a method of treating several conditions, including interstitial cystitis, by administering a composition comprising crosslinked hyaluronic acid (HA) particles dispersed within an HA polymer hydrogel matrix. (¶0009-0038, Claim 31) Klaus also discloses that the molecular weight of the HA in the particles is 600-1800 kDa, which meets the definition of “high molecular weight hyaluronan” on instant p. 14. (Claim 2) Klaus teaches that the crosslinking may occur via formation of ether and/or ester and/or sulfone and/or amine and/or imine and/or amide bonds, between crosslinker and HA, wherein the crosslinker may be equivalently selected from among those listed in claim 6, including PEG diglycidyl ether, which meets the instant limitation of a “functionalized ethylene glycol”. (Claims 5 and 6) Klaus further teaches that the particle diameter is 30 to 80 microns, which may be reduced by further comminution, which renders obvious the broad limitation of “agglomerates of nano-sized particles”. (¶0028-0029)
With respect to the limitations of claims 3-5 and 15, such as the method resulting in an increase in the thickness of the urothelium, these limitations are not accorded patentable weight because of the inseparable connection between an administered composition and the mechanism of action within the subject to which the composition is administered.  The active method step in the instant claim is administering the crosslinked HA particle based composition whereas the increase in the thickness or the urothelium, etc., is/are effect(s) which will necessarily occur and does not delineate a manipulative difference between the instant method and the method of the prior art. Therefore, because the combined prior art teaches the same active step to administer the same composition, the properties applicant discloses and/or claims are necessarily present.  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Klaus does not teach administration be direct bladder instillation.
Anastassiades et al. discloses hyaluronic acid compositions used to treat interstitial cystitis that may be administered via numerous routes, including bladder instillation. (Col. 13, 16 and Claim 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Klaus could be practiced using direct bladder instillation, because Anastassiades teaches that such an administration route is known in the art for treating interstitial cystitis.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus (EP 1837347 A1, 2007, IDS), in view of Anastassiades et al. (US 2014/0274941, PTO-892), further in view of Liu et al. (US 2013/0123210, PTO-892).
The disclosure of Klaus/Anastassiades is referenced as discussed above. Klaus/Anastassiades does not teach that the crosslinker is a PEG-amine or the specific chemistry (e.g. EDC/NHS) used for crosslinking.
Liu et al. discloses preparation of crosslinked HA hydrogels, suitable for in vivo administration, where the crosslinker is a star PEG-amine and that crosslinking may be performed using EDC/NHS chemistry. (Examples 10 and 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crosslinked HA particles of Klaus could have been equivalently prepared using the crosslinkers and/or crosslinking chemistry of Liu, because Klaus places no criticality on how crosslinking occur, simply that it does. Hence, one would have a reasonable assurance of success that the using PEG-amine as a crosslinker or using NHS/EDC chemistry for crosslinking would be effective in the method of Klaus, because Liu teaches that such crosslinkers and cross linking chemistry are known for hyaluronic acid compositions.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus (EP 1837347 A1, 2007, IDS), in view of Anastassiades et al. (US 2014/0274941, PTO-892), further in view of Ellinghuysen et al. (US 2007/0243218, PTO-892).
The disclosure of Klaus/Anastassiades is referenced as discussed above. Klaus/Anastassiades does not teach administration timing/duration.
Ellinghuysen et al. discloses a method of treating interstitial cystitis by administering a composition comprising hyaluronic acid, where administration is done weekly for about 1-3 months. (Claims 62 and 63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that method of Klaus could have been modified such that administration is performed weekly for 1-3 months based on the analogous art teaching of Ellinghuysen that such an administration regime is effective.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus (EP 1837347 A1, 2007, IDS), in view of Anastassiades et al. (US 2014/0274941, PTO-892), further in view of Fujimori et al. (US 2004/0138241, PTO-892).
The disclosure of Klaus/Anastassiades is referenced as discussed above. Klaus/Anastassiades does not teach catheter specifics.
Fujimori et al. discloses the use of 8-10 Fr catheters for use in direct bladder instillation. (¶0070)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that method of Klaus could have been modified such that administration is performed using an 8-10 Fr catheter based on the analogous art teaching of Fujimori that such an administration route is known in the art.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 


	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623